DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15 and 16 recite the limitation "the baseline operation".  There is insufficient antecedent basis for this limitation in the claim and it is unclear if the first operation mode of the second operation mode in claim 12 is intended to be the baseline operation.  Similarly, claim 16 recites the limitation “the exhaust temperature profile” when previously in claim 12 the claims had established a first and second exhaust temperature profile.  It is unclear which exhaust temperature profile and which operation mode is intended to be referred to in claims 15 and 16.  For the purposes of examination, it will be assumed that the first operation mode and the first exhaust temperature profile are intended to be “the baseline operation” and “the exhaust temperature profile”.  Appropriate correction is require to clearly define the applicant’s intended meaning.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 6,000,384) in view of Nagel et al. (USPN 7,591,258).

Regarding claim 1, Brown teaches a method of adjusting operation of an internal combustion engine (figures 2a, 2b, and 5), the method comprising:
injecting a first fuel into a plurality of cylinders of the internal combustion engine in a first fuel operation (column 5, lines 40-42);
calculating a first exhaust temperature profile based on the first fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12);
injecting a second fuel and the first fuel into the plurality of cylinders of the internal combustion engine in a duel fuel operation (column 5, lines 42-50);
calculating a duel fuel exhaust temperature profile based on the duel fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12); and
adjusting at least one engine operating parameter in the duel fuel operation (column 6, line 66 – column 7, line 10).  

Brown is silent as to the method of adjusting the engine operating parameter being based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of one or more exhaust temperature profiles.

Nagel teaches a method of adjusting at least one engine operating parameter based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of one or more exhaust temperature profiles (figure 3, steps 104 and 106; column 4, lines 36-59).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the method of Nagel of adjusting engine operation based on the exhaust temperatures with the method of Brown for a dual fuel engine since it would be an example of applying a known technique to a known method ready for improvement the yield predictable results.  In this case, Nagel teaches using each individual cylinder exhaust temperature to find an average which is assumed to be an appropriate exhaust temperature to use as a desired exhaust temperature for all cylinders.  Averaging data is a technique known to a person having ordinary skill in the art and therefore it would be obvious to apply to the method of Brown, which has the goal of balancing the exhaust temperatures of all cylinders, similar to Nagel.  

Regarding claim 2, Brown teaches the method of claim 1, wherein the first fuel comprises diesel (column 1, lines 25-28).

Regarding claim 3, Brown teaches the method of claim 1, wherein calculating the first fuel exhaust temperature profile comprises collecting an exhaust temperature from each of the plurality of cylinders (column 5, line 60 – column 6, line 12).

Regarding claim 4, Brown teaches the method of claim 1, wherein calculating the duel fuel exhaust temperature profile, comprises collecting an exhaust temperature from each of the plurality of cylinders (column 5, line 60 – column 6, line 12).

Regarding claim 5, Brown teaches the method of claim 1, wherein calculating the first fuel exhaust temperature profile, comprises collecting an exhaust temperature from more than one but less than all of the plurality of cylinders (column 5, line 60 – column 6, line 12, specifically column 5 lines 63-65. Since only one cylinder is balanced at a time, less than all can be monitored and balanced is that is how the predetermined rate is set.).

Regarding claim 6, Brown teaches the method of claim 1, wherein calculating the duel fuel exhaust temperature profile, comprises collecting an exhaust temperature from more than one but less than all of the plurality of cylinders (column 5, line 60 – column 6, line 12, specifically column 5 lines 63-65. Since only one cylinder is balanced at a time, less than all can be monitored and balanced is that is how the predetermined rate is set.).

Regarding claim 7, Brown teaches the method of claim 1, wherein the second fuel comprises natural gas (column 1, lines 28-31).

Regarding claim 8, Brown teaches the method of claim 5.

Brown does not explicitly teach the method comprising wherein obtaining the first fuel exhaust temperature profile is in response to detecting at least one faulty exhaust temperature sensor. 

Brown teaches that the method of obtaining the first fuel exhaust temperature profile is in response to a predetermined period of time some other engine parameter or other criteria (column 7, lines 36-41; column 5, lines 60-63) and that the method generates an error value after comparing the actual exhaust port temperature with the desired exhaust port temperature (column 6, lines 8-12). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the error value, calculated by Brown, as the other criteria for performing the control loop, 

Regarding claim 9, Brown teaches the method of claim 6.

Brown does not explicitly teach the method comprising wherein obtaining the duel fuel exhaust temperature profile is in response to detecting at least one faulty exhaust temperature sensor. 

Brown teaches that the method of obtaining the duel fuel exhaust temperature profile is in response to a predetermined period of time some other engine parameter or other criteria (column 7, lines 36-41; column 5, lines 60-63) and that the method generates an error value after comparing the actual exhaust port temperature with the desired exhaust port temperature (column 6, lines 8-12). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the error value, calculated by Brown, as the other criteria for performing the control loop, as allowed for by Brown, since doing so would be an example of a design choice in the programming that would be within the level of skill of one of ordinary skill in the art.  Another example of this design choice in the programming is seen in Nagel, where a fault in a sensor, as indicated in step 110 of figure 3, causes the engine to shut down (column 5, lines 5-9).  Nagel also teaches that the method in figure 3 is initiated by starting the engine (column 3, lines 6-23), meaning that another exhaust temperature profile would be obtained in response to detecting at least one faulty exhaust temperature sensor.  

Regarding claim 10, Brown teaches the method of claim 1, further comprising:

obtaining a dual fuel engine operating profile other than the exhaust temperature profile, during the dual fuel operation (column 7, lines 42-58); and
adjusting is further based on a difference between the first fuel engine operating profile and the duel fuel engine operating profile (column 9, lines 25-35).

Regarding claim 11, Brown teaches the method of claim 10, wherein the obtaining a first fuel engine operating profile and the dual fuel engine operating profile (column 5, lines 23-29) is by at least one of: a knock sensor  (figure 1, element 62), a pressure sensor (figure 1, element 46), and a stress/strain gage.

Regarding claim 12, Brown teaches a method of operating an internal combustion engine (figures 2a, 2b, and 5) comprising:
injecting a fuel into a plurality of cylinders of an internal combustion engine during a first operation mode (column 5, lines 40-42);
obtaining a first exhaust temperature profile during the first operation mode (column 7, lines 11-21; column 5, line 55 – column 6, line 12);
during a second operation mode, injecting the fuel into the plurality of cylinders under an operating condition other than the first operating condition (column 5, lines 42-50);
obtaining a second exhaust temperature profile during the second operation mode (column 7, lines 11-21; column 5, line 55 – column 6, line 12); and
adjusting one of an injection quantity and a spark timing in at least one of the plurality of cylinders (column 6, line 66 – column 7, line 10; column 7, lines 22-41).

Brown is silent as to the method of adjusting an injection quantity or a spark timing being based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of the first and second exhaust temperature profile.

Nagel teaches a method of adjusting at least one of an injection quantity and a spark timing based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of the first and second exhaust temperature profile (figure 3, steps 104 and 106; column 4, lines 36-59; column 3, lines 6-23; abstract).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the method of Nagel of adjusting engine operation based on the exhaust temperatures with the method of Brown for a dual fuel engine since it would be an example of applying a known technique to a known method ready for improvement the yield predictable results.  In this case, Nagel teaches using each individual cylinder exhaust temperature to find an average which is assumed to be an appropriate exhaust temperature to use as a desired exhaust temperature for all cylinders.  Averaging data is a technique known to a person having ordinary skill in the art and therefore it would be obvious to apply to the method of Brown, which has the goal of balancing the exhaust temperatures of all cylinders, similar to Nagel.  

Regarding claim 13, Brown teaches the method of claim 12, obtaining a third exhaust temperature profile after an event (column 5, lines 50-65).

Regarding claim 16, Brown teaches the method of claim 12, further comprising:
obtaining a baseline engine operating profile other than the exhaust temperature profile, during the baseline operation (abstract);
obtaining a second engine operating profile other than the exhaust temperature profile after an event (column 7, lines 42-58); and
adjusting is further based on a difference between the baseline engine operating profile and the second engine operating profile (column 9, lines 25-35).

Regarding claim 17, Brown teaches a method of adjusting operation of an internal combustion engine, the method comprising:
injecting a first fuel into a plurality of cylinders of the internal combustion engine in a first fuel operation (column 5, lines 40-42);
obtaining a first fuel engine operating profile and first exhaust temperature profile during the first fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12; abstract);
injecting a second fuel and the first fuel into the plurality of cylinders of the internal combustion engine in a duel fuel operation (column 5, lines 42-50);
obtaining a duel fuel engine operating profile and second exhaust temperature profile during the duel fuel operation (column 7, lines 11-21; column 5, line 55 – column 6, line 12; column 7, lines 42-58); and
adjusting one of an injection quantity and an injection timing of one of a first fuel and a second fuel in at least one of the plurality of cylinders (column 6, line 66 – column 7, line 10; column 7, lines 22-41).

Brown is silent as to the method of adjusting an injection quantity or a spark timing being based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of the first and second exhaust temperature profile.

Nagel teaches a method of adjusting at least one of an injection quantity and a spark timing based on differentials between individual cylinder exhaust temperatures and a mean exhaust temperature of the first and second exhaust temperature profile (figure 3, steps 104 and 106; column 4, lines 36-59; column 3, lines 6-23; abstract).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the method of Nagel of adjusting engine operation based on the exhaust temperatures with the method of Brown for a dual fuel engine since it would be an example of applying a known technique to a known method ready for improvement the yield predictable results.  In this case, .  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPN 6,000,384) in view of Nagel et al. (USPN 7,591,258) as applied to claim 13 above, and further in view of Chinnadurai et al. (USPN 7,751,955).

Regarding claim 14, the modified method of Brown teaches the method of claim 13.  

Brown is silent as to wherein the event comprises one of: a maintenance event, a diagnostic event, and a factory calibration.

Chinnadurai teaches a method of engine operation that performs a step after an event, wherein the event comprises one of: a maintenance event, a diagnostic event, and a factory calibration (column 1, lines 27-67, specifically lines 41-44).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the diagnostic system and method of Chinnadurai with the method of Brown for a dual fuel engine since it would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the maintenance and diagnostic events of Chinnadurai would be obvious reason to change the operation of the engine in Brown since it would allow the engine system to have the required information to improve operation based on a new set of data.  One of ordinary skill in the art would know that updated data from an event as taught by Chinnadurai would improve engine operation, which is the goal of the method in Brown.  

Regarding claim 15, Brown teaches the method of claim 14, further comprising replacing the baseline exhaust temperature profile with the second exhaust temperature profile (column 5, lines 50-65).

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747